Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim recites “a living organism” which encompasses a human organism.
In applicant’s response, applicant explicitly states that the tube system is “not an element of the claimed optical sensor system”, i.e. the tube system is not part of the claimed invention.  Contrary to this assertion, applicant’s Claim 17 further limits the tube system, as an element outside of the scope of the claimed invention.  Therefore, claim 17 brings up issues of indefiniteness, in particular whether the tube system is actually claimed or not.  The office will provide a response to both possibilities.  In the event that the tube system is in fact claimed, Claim 17 is rejected under 35 USC 101 as provided in the prior office action and repeated herein.  In the event that the tube system is not claimed, it amounts to a 112b indefiniteness rejection which is provided below. 
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 introduces another recitation of “a tube system” which is considered different and distinct from the tube system of claim 1.  Since two tube systems are now claimed, it is unclear to which tube system is being referred, making the claim indefinite.
Claims 16 and 17 recite claim limitations which specifically limits the “a tube system”.  In applicant’s response, applicant explicitly states that the tube system is “not an element of the claimed optical sensor system”, i.e. the tube system is not part of the claimed invention.  Granting applicant this position, i.e. that the tube system is not claimed, the claim is attempting to define and limit an element that is not part of the claimed invention and is therefore considered indefinite.
Claims 20 and 22 are indefinite.  
Applicant has amended parent claim 18 to define the invention away from the looped configuration of the fiber as interpreted in the prior office action, i.e. claim 18 is amended to explicitly recite “a distal end of the optical fiber extends through an opening in the capsule and is anchored at a distal end location of a tube system”, providing for a distal end of the fiber not attached to the capsule.  This amendment configures the distal end of the fiber to be connected/anchored at a distal end of the tube system, i.e. at the mouth 108 in fig 1.
But claim 20 continues, post amendment, to require the distal end of the fiber to be attached to the capsule via the optical system located in the capsule, i.e. in a loop: “an optical receiver in the optical system connected to the distal end of the optical fiber” (claim 20).  This configuration, a loop, where both ends of the fiber are attached to the capsule is in direct conflict with the configuration of claim 18.
Due to this indefiniteness, claim 20 will be interpreted as “wherein the optical sensor further comprises an optical receiver in the optical system”.  
Claim 22 suffers from the same issue, i.e. by requiring the distal end of the fiber to be connected to an element in the capsule.
Due to this indefiniteness Claim 22 will be interpreted as “The optical sensor system of claim 18, wherein the proximal end of the optical fiber is connected to an optical transmitter in the optical system that sends the optical signals through the optical fiber”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-20, 22, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664 and further in view of Chan et al. US2013/0310685 and Tearney et al. US2016/0345809.
For claim 1, Iddan discloses an “optical sensor system comprising: 
an optical sensor (in vivo device 200 and an “external receiving and display system”, “an external source” for control, or “a reception and display system” as described at [0036]; fig 1B; [0036-0047] describes the capsule embodiment), the optical sensor comprising:
a capsule (in vivo device 200; fig 1B); 
a transmitter (transceiver 206; fig 1B; [0040-0041]) in the capsule and in communication with the optical system, wherein the transmitter transmits sensor data based on the response optical signals detected by the optical system”.
Iddan does not disclose: 
“an optical fiber stored within the capsule, wherein a distal end of the optical fiber extends from the capsule and is anchored at a distal end location of a tube system, the optical fiber unfurls from the capsule as the optical sensor travels through the tube system; 
an optical system in the capsule, wherein the optical system is connected to a proximal end of the optical fiber and sends optical signals through the optical fiber and detects response optical signals occurring in response to the optical signals sent through the optical fiber”.
To this end though, Iddan does disclose an extendable and retractable proboscis (214A; [0044]; fig 1B) as “progressively extendable” ([0024] described in a superseding embodiment, which is deemed to read on the claim limitation “unfurls when the capsule travels through a tube system”), and is used as a sensor and “may be designed to perform a wide variety of in vivo functions or procedures” ([0045]), and in particular “temperature sensing” ([0045]).  This teaching motivates the provision for a temperature sensing function to the system.
Chan teaches in the same field of endeavor, shape, strain, and in particular, temperature sensing ([0003, 0036, 0046]) using an optical fiber (402; fig 4; [0048-0049]) in the context of fiber optic Bragg grating sensors.  In particular fig 4 shows an embodiment using an extended fiber optic 402.  See Chan fig 1 for details of the optical interrogation and fig 10 for a flow diagram of the process correlating to applicant’s invention, e.g. a photoacoustic process ([0042]) and the optical system sending optical signals and receiving reflected/response optical signals).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Chan into the invention of Iddan, in order to configure the optical sensor system e.g. as claimed by combining and attaching in parallel, the optical fiber of Chan and the proboscis of Iddan, because it provides specifics on how to implement temperature sensing (as a backup temperature sensor to the primary temperature sensor of Iddan or in place of the temperature sensor of Iddan), among other additional potential parameters such as navigating path shape and strain in a navigating capsule.
Additionally, Tearney teaches in the same field of endeavor, a capsule tether with a bite block (as the claimed anchor) that can be affixed to the subject ([0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Tearney into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because it provides a manner to secure the end of the tether.
For claim 3, modified Iddan does not disclose the “optical sensor system of claim 1, wherein the optical sensor further comprises: an anchor at the distal end of the optical fiber, wherein the anchor is a structure that holds the distal end at the distal end location of the tube system (Tearney: capsule tether with a bite block (as the claimed anchor) that can be affixed to the subject ([0032])”.
For claim 6, Iddan discloses the “optical sensor system of claim 1, wherein the optical sensor further comprises: a strand (proboscis 214A; [0044]; fig 1B) associated with the optical fiber”.
For claim 7, modified Iddan discloses the “optical sensor system of claim 6, wherein the strand is associated with the optical fiber by being attached in parallel to at least a portion of the optical fiber or extending through the optical fiber (as described in the modification of claim 1, the optical fiber is combined with the proboscis)”.
For claim 8, Iddan discloses the “optical sensor system of claim 6, wherein the strand is comprised of at least one of a metallic material, polymer, shape memory material, or a magnetic material ([0051] describes the proboscis can include a shape memory material, e.g. Nickel Titanium alloy, NiTinol)”.
For claim 9, Iddan, in the embodiment disclosed above, does not disclose the “optical sensor system of claim 6, wherein the strand has a helical shape causing the optical fiber to have the helical shape”.  Iddan in an alternative embodiment discloses the extendable element 500/proboscis with shape defining elements/piezo elements 510 such that the proboscis has a spiral shape at rest ([0062]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of the alternative embodiment of Iddan into the primary embodiment invention of Iddan in order to configure the optical sensor system e.g. as claimed because it provides a manner for controlling the shape of the proboscis and storage in a smaller configuration.
For claim 10, Iddan discloses the “optical sensor system of claim 9, wherein the strand is comprised of a shape memory material  ([0062] describes the extendable element 500 with a resting shape as a spiral, i.e. it is of a material which returns to a spiral shape when no force is applied)”.
For claim 11, Iddan discloses the “optical sensor system of claim 1, wherein the sensor data is the response optical signals ([0003-0005, 0048, 0061] describes in general and in particular with respect to the embodiment of fig 4, the fundamental principles of fiber Bragg gratings and Rayleigh scatter, i.e. utilizing reflected/response optical signals)”.
For claim 12, Iddan discloses the “optical sensor system of claim 1, wherein the sensor data is a difference between the optical signals and the response optical signals ([0003-0005, 0048, 0061] describes in general and with respect to the embodiment of fig 4, the fundamental principles of fiber Bragg gratings and Rayleigh scatter, which includes optical interrogation 108 by sending an optical signal down the fiber and measuring and comparing with a reflected signal, i.e. the claimed response optical signal)”.
For claim 13, modified Iddan discloses the “optical sensor system of claim 1 further comprising: an analyzer (Chan: processor 114; fig 1) in a computer system (Chan: workstation 112; fig 1), wherein the analyzer is in communication with the transmitter (Iddan: transceiver 206 used to communicate with an external source, i.e. workstation 112), wherein the analyzer generates a group of parameters from the sensor data (Chan: [0036, 0046] describes workstation 112 with processor 114 as the processing element for  generating the parameters extracted from the fiber data)”.
For claim 14, modified Iddan discloses the “optical sensor system of claim 13, wherein the group of parameters is selected from at least one of a temperature, a pressure, a strain, a sound, or a vibration (Chan: [0003, 0036, 0046] describes shape, strain, and temperature sensing via the fiber optic sensor)”.
For claim 15, modified Iddan does disclose the “optical sensor system of claim 13, wherein a location is determined for each parameter in the group of parameters (Chan: [0038] describes detecting a location, orientation, and shape of the device along with sensing temperature)”.
For claim 16, aside from the claim attempting to limit the scope of an element not within the scope of the invention, Iddan does not explicitly disclose the “optical sensor system of claim 1 further comprising: a tube system which the optical sensor is anchored to and travels through, wherein the tube system is one of a hydraulic system and a fuel system”.  Chan teaches the device is applicable to tube systems and also mechanical systems [0027].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Chan into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because a hydraulic system and fuel system are both tubular mechanical systems.
For claim 17, aside from the claim attempting to limit the scope of an element not within the scope of the invention, Iddan discloses the “optical sensor system of claim 1, wherein the tube system is located in one of a vehicle, a living organism, an automobile, a truck, a sports car, an aircraft, and an airplane (Chan: [0027] describes the use within a mechanical system)”.
For claim 18, Iddan discloses an “optical sensor system comprising:
an optical sensor (in vivo device 200 and an “external receiving and display system”, “an external source” for control, or “a reception and display system” as described at [0036]; fig 1B; [0036-0047] describes the capsule embodiment), the optical sensor comprising:
a capsule (in vivo device 200; fig 1B); 
a transmitter (transceiver 206; fig 1B; [0040-0041]) in communication with the optical system, wherein the transmitter transmits sensor data based on the response optical signals detected by the optical system”.
Iddan does not disclose:
“an optical fiber stored within the capsule, wherein a distal end of the optical fiber extends through an opening in the capsule and is anchored at a distal end location of a tube system, the optical fiber unfurls from the capsule through the opening in the capsule as the optical sensor travels in the tube system; 
an optical system connected to a proximal end of the optical fiber, wherein the optical system sends optical signals through the optical fiber and detects response optical signals occurring in response to the optical signals sent through the optical fiber”.
To this end though, Iddan does disclose an extendable and retractable proboscis (214A; [0044]; fig 1B) as “progressively extendable” ([0024] described in a superseding embodiment, which is deemed to read on the claim limitation “unfurls when the capsule travels through a tube system”), and is used as a sensor and “may be designed to perform a wide variety of in vivo functions or procedures” ([0045]), and in particular “temperature sensing” ([0045]).  
Chan teaches in the same field of endeavor, shape, strain, and in particular, temperature sensing ([0003, 0036, 0046]) using an optical fiber (402; fig 3, 4; [0048-0049]) in both a looped (fig 3) and single strand (fig 4) configuration in the context of fiber optic Bragg grating sensors.  In particular fig 4 shows an embodiment using an extended fiber optic 402 corresponding to Iddan’s proboscis.  See Chan fig 1 for details of the optical interrogation and fig 10 for a flow diagram of the process correlating to applicant’s invention, e.g. a photoacoustic process ([0042]) and the optical system sending and receiving reflected/response optical signals.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Chan into the invention of Iddan in order to configure the optical sensor system e.g. as claimed by combining and attaching in parallel, the optical fiber of Chan and the proboscis of Iddan, because it provides specifics on how to implement temperature sensing (as a backup temperature sensor to the primary temperature sensor of Iddan or in place of the temperature sensor of Iddan), among other additional potential parameters such as navigating path shape and strain in a navigating capsule.
Additionally, Tearney teaches in the same field of endeavor, a capsule tether with a bite block (as the claimed anchor) that can be affixed to the subject ([0032]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Tearney into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because it provides a manner to secure the end of the tether.
For claim 19, modified Iddan discloses the “optical sensor system of claim 18, wherein the optical system (Chan: fig 1, 3, 4 depicts the optical interrogator and source at a proximal end, i.e. at a base of a fiber in modified Iddan) is located in the capsule and the transmitter (Iddan: transceiver 206; fig 1B; [0040-0041]) is located within the capsule, wherein the transmitter transmits the sensor data using a wireless connection”.
For claim 20, modified Iddan discloses the “optical sensor system of claim 18, wherein the optical sensor further comprises: an optical receiver in the optical system connected to the distal end of the optical fiber (per the interpretation provided above, Chan: optical interrogation unit or module 108; fig 1; [0036])”.
For claim 22, modified Iddan discloses the “optical sensor system of claim 18, wherein the proximal end of the optical fiber is connected to an optical transmitter in the optical system that sends the optical signals through the optical fiber and wherein the distal end of the optical fiber is connected to an optical receiver in the optical system that detects the response optical signals occurring in response to the optical signals sent through the optical fiber (per the interpretation provided above, Chan: optical source 106; fig 1; [0036])”.
For claim 40, modified Iddan discloses the “optical sensor system of claim 1 further comprising: a controller (Chan: discloses a processor 114 control of the optical source and interrogation; fig 1; [0031]) in the capsule, wherein the controller controls when the optical system sends the optical signals through the optical fiber”.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664, Chan et al. US2013/0310685, and Tearney et al. US2016/0345809 as applied to claim 1 above, and further in view of Alexander et al. US2013/0204085.
For claim 2, Iddan does not disclose the “optical sensor system of claim 1 further comprising: a magnetic material associated with the capsule; and a positioning system comprising a group of magnets moveable externally to the tube system, wherein movement of the group of magnets positions the capsule within the tube system”.  Alexander teaches in the same field of endeavor, a capsule endoscope (1412; fig 14; [0138-0139]) with magnets controlled by external magnets (positioner 1401; fig 14; [0138-0139]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Alexander into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because allows manipulation of the capsule endoscope from external to the subject.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664, Chan et al. US2013/0310685, and Tearney et al. US2016/0345809 as applied to claim 3 above, and further in view of Ortiz et al. US2012/0165792.
For claim 4, Iddan does not disclose the “optical sensor system of claim 3, wherein the anchor is a dissolvable structure with barbs, wherein the barbs engage a wall of the tube system to hold the anchor at the distal end location of the tube system”.  Ortiz teaches in the same field of endeavor, a capsule tether with a dissolvable grappling hook 300 (fig 21A; [0211]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Ortiz into the invention of Iddan in order to configure the optical sensor system e.g. as claimed because it allows timed limited securing of the capsule ([0212]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iddan US2004/0176664, Chan et al. US2013/0310685, and Tearney et al. US2016/0345809 as applied to claim 3 above, and further in view of Alexander et al. US2013/0204085.
For claim 5, Iddan does not disclose the “optical sensor system of claim 3, wherein the anchor is the structure with a magnetic material or a magnet, wherein a magnetic force holds the anchor at the distal end location of the tube system”.  Alexander teaches in the same field of endeavor, using magnets to secure a device against an inner surface of a subject (fig 14; [0138-0139]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the modification of Alexander into the invention of Iddan in order to configure the optical sensor system by adding the magnetic securing elements to the bite block because it provides a secondary, backup manner to secure the tether in case of a failure.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the rejections under 35 USC 103 are not persuasive.  
Specifically, applicant argues there is no motivation to combine the cited references, Iddan and Chan because “Iddan already comprises a sensor” (page 14).  Applicant’s rationale fails by presuming any sensor is capable of performing any known sensing function, i.e. that the sensor of Iddan is capable of performing the shape and strain sensing of Chan’s fiber.  The motivation provided for the combination describes possible reasons as 1) providing a backup temperature sensor in the event the primary temperature sensor fails and 2) to provide among other additional potential parameters such as navigating path shape and strain in a navigating capsule.  The optical fiber of Chan opens the door to provide any additional sensing functions that an optical fiber is capable of and would be an enhancing feature/motivation to combine with a reference such as Iddan because of those additional sensing functions which the sensor of Iddan is incapable of performing.
Applicant also argues that the optic fiber of Chan is a shape sensing fiber and is disclosed to be attached to an instrument in a static fashion in a calibration pattern of known geometry to provide information about a reference origin (page 15).  The optic fiber of Chan “relates to shape sensing” (Chan: [0001]) but is not simply a shape sensing fiber.  It provides other sensing functionality such as temperature sensing and strain sensing among other possible functions.  Applicant also errantly cites only one configuration of Chan’s fiber which is not even relied upon, where the fiber is configured in a loop, i.e. where both ends are attached to the interrogation module (page 15).  As described in the rejection above and repeated here again for emphasis, Chan fig 4 was relied upon which shows a fiber configuration which is not looped.  Chan discloses both configurations.  Applicant further argues that Chan’s fiber is “fixed in position and thus cannot be coupled to an extendable proboscis and unfurled from a capsule” (page 15).  This interpretation taken by applicant appears to restrict Chan’s fiber as having to be fixed in space, e.g. in an earth coordinate system and not to another structure which is capable of moving.  Chan fig 4 shows the optical fiber can be fixed to a tubular structure 102 which can be further manipulated/moved and therefore allow Chan’s fiber to be “unfixed” in space, i.e. an earth coordinate system.  Applicant’s last argument again refers to the looped configuration which was not relied upon in the rejection and is therefore moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795  


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795